Citation Nr: 0110966	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of full disability compensation 
benefits while incarcerated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel







INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1981 when he was retired from service due to 
physical disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has established service connection for 
several conditions, rated 60 percent disabling in 
combination.  He is also entitled to special monthly 
compensation based on loss of use of one eye.

3.  An Oklahoma district court judgment and sentence, dated 
January 15, 1993, reflected that the veteran was sentenced to 
a term of life imprisonment without parole for commission of 
a felony committed in October 1991.

4.  In June 1993, the regional office reduced the veteran's 
award of disability compensation to the 10 percent rate, 
effective March 16, 1993.  

5.  The veteran is still in prison under the life sentence 
imposed in January 1993.






CONCLUSION OF LAW

The veteran is not entitled to payment of full disability 
compensation while incarcerated for the commission of a 
felony.  Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1114, 5313 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.665 (2000).  Sabonis v. Brown, 6 
Vet. App. 424, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) (to be codified at 
Chapter 51 of United States Code), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
provisions of the VCAA are applicable to this case.  The VCAA 
will be discussed in further detail later in this decision.

The record discloses that the veteran has established service 
connection for several conditions, rated 60 percent disabling 
in combination.  He is also entitled to special monthly 
compensation based on the loss of one eye.

A judgment and sentence by a district court of the State of 
Oklahoma, dated January 15, 1993, reflects that the veteran 
was sentenced to a term of life imprisonment without parole 
for commission of a felony committed in October 1991.  

Any person who is entitled to compensation and who is 
incarcerated in a Federal, State or a local penal institution 
in excess of 60 days for conviction of a felony, shall not be 
paid such compensation for the period beginning on the 61st 
day of incarceration and ending on the day such incarceration 
ends.  38 U.S.C.A. § 5313 (West 1991 & Supp 2000); 38 C.F.R. 
§ 3.665 (2000).  This provision is applicable to periods of 
incarceration of a person for conviction of a felony 
committed after October 7, 1980.  38 U.S.C.A. § 5313(d); 
38 C.F.R. § 3.665(c)(1).  An incarcerated veteran, with a 
service-connected disability evaluation of 20 percent or more 
shall receive the rate of compensation payable under 
38 U.S.C.A. § 1114(a) (West 1991 & Supp. 2000).  38 U.S.C.A. 
§ 5313(a)(1)(a); 38 C.F.R. § 3.665(d)(1).  The level of 
payment under 38 U.S.C.A. § 1114(a) corresponds to payments 
made for a 10 percent disability rating.

In June 1993, the veteran's award of disability compensation 
was adjusted to pay him the 10 percent rate effective 
March 16, 1993, based on his incarceration for commission of 
a felony.

The veteran attempted to challenge the original reduction of 
his disability compensation in a previous claim that was 
denied by the Board in May 1997.  The Board also notes that 
the veteran sought relief through the federal courts by 
arguing that the enforcement of 38 U.S.C.A. § 5313 
constituted a bill of attainder and an ex post facto law.  
However, in November 1995 the United States Court of Appeals, 
10th Circuit, affirmed a decision by a U.S. District Court 
that the veteran's claim was without merit and that his claim 
that 38 U.S.C.A. § 5313 was a violation of his right to equal 
protection was also not warranted.  Wanless v. Veterans 
Administration, No. 95-5177, (10th Cir. Nov. 16, 1995).  See 
also generally Latham v. Brown, 4 Vet. App. 265 (1993).

A memorandum from the Davis Correctional Facility, dated in 
May 1999, confirmed that the veteran was still incarcerated 
at that facility.

The veteran's current challenge to the statutory scheme that 
prevents payments of compensation to incarcerated felons 
focuses on whether or not he is imprisoned in a "state" 
institution.  The veteran argues that, because a private 
corporation has been contracted to run the penal institution 
where he is incarcerated, he is no longer a prisoner in a 
state penal institution as contemplated under 38 U.S.C.A. 
§ 5313 and 38 C.F.R. § 3.665.  In support of his argument he 
cites to two U. S. Supreme Court cases, Procunier v. 
Navarette, 434 U. S. 555 (1978) and Richardson v. McKnight, 
521 U. S. 3999 (1997).

The cases cited by the veteran provide no support for his 
claim that he is no longer incarcerated in a "state" 
facility such as to prohibit the payment of his full 
disability compensation.  Both of the cases cited dealt with 
issues surrounding qualified versus absolute immunity for 
prison officials, albeit employees (guards) of a private 
prison management firm were involved in Richardson.  Neither 
case addresses the veteran's central point that, because a 
private corporation is contracted to administer the daily 
running of a prison, a prisoner in such a facility is no 
longer considered to be in a state institution.  The veteran 
has offered only his own interpretation of the two cited 
cases as support of his novel theory.

The veteran is a prisoner in accord with the life 
imprisonment sentence that was imposed in January 1993 by an 
Oklahoma state court judge in accordance with Oklahoma state 
law.  The mere fact that the State of Oklahoma has decided to 
allow for the private management of a penal facility under a 
contract does not serve to remove the veteran's felony 
conviction, nor does it serve to alter his status as a 
prisoner of the State of Oklahoma.  It is this status as a 
convicted felon in a state prison that absolutely prohibits 
the payment of full disability compensation.

As noted previously the VCAA changed the standard for 
processing VA claims.  In general, the VCAA eliminated the 
requirement to submit a well-grounded claim and codified the 
VA's duty to assist.  

In this case, the veteran has been provided the assistance 
required under the VCAA.  His claim is one that does not 
depend on obtaining medical or other records or being 
afforded a medical examination.  Rather, his claim requires 
determining whether or not he is still incarcerated as the 
result of a felony conviction.  If so, the law presents an 
absolute prohibition against the payment of his full 
disability compensation.  The evidence shows that he is still 
incarcerated at a state prison as a result of his January 
1993 conviction and sentencing for a felony offense.

The veteran and his representative were notified of the 
denial of the claim in March 1999.  They veteran and his 
representative were provided a statement of the case that 
gave a complete explanation of the decision as well as 
provided the pertinent statutory and regulatory provisions 
applicable in this case.  Neither the veteran nor his 
representative have identified any other evidence that is 
available that would support the veteran's claim.  Therefore, 
there is no further assistance required in this particular 
case.

In light of the foregoing, the Board concludes that the claim 
for entitlement to payment of compensation for service-
connected disability at more than the 10 percent rate while 
incarcerated is without legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The veteran's claim for payment of his full disability 
compensation is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

